DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/092,673, filed on 09 November 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Interpretation
Regarding Claims 11-12
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The robot structure in the preambles of claims 11-12 has been given little patentable weight. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See full details below.
Claim Objections
Claim 7 is objected to because of the following informality: Lines 2-3 recite "the object loaded/unloaded surface of the shelf"; however, there is no prior recitation of this feature. It is recommended to amend "the object loaded/unloaded surface of the shelf" to "an object loaded/unloaded surface of the shelf" to avoid antecedent basis issues.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2
Claims 2 states the following:
“…when the ratio of the clearance distance to a distance from a position to become the clearance distance to the movable range area becomes ⅙ or less."
It is unclear from the claim what "a distance from a position to become the clearance distance to the movable range area" is. The claim does not further define this distance, therefore is also not clear how the ratio of ⅙ is determined. As such, the claim is indefinite because the metes and bounds of the claim are unclear. For the purpose of compact prosecution, the claim will be interpreted as: 
“wherein the robot control unit configured to determine that the safety of the movable range area is regarded as equivalent to the safety inside the safety cover 
Regarding Claim 3
Claims 3 states the following:
“…when the intrusion detection sensor detects the intrusion of the object into the safety cover and the intrusion detection sensor is disabled when the clearance distance does not satisfy the safety ensuring condition…"
The claim states both the intrusion detection sensor detecting the object and being disabled. Therefore, the language is contradictory because a detection sensor cannot be both disabled and detecting objects at the same time. It is unclear whether the scope of the claim encompasses the detection sensor being disabled, enabled, or both during separate processes. As such, the claim is indefinite because the metes and bounds of the claim are unclear. For the purpose of compact prosecution, the claim will be interpreted as:
“wherein the robot control unit is configured to, when the intrusion detection sensor detects the intrusion of the object into the safety cover 
Regarding Claims 5-6
The limitation reciting "…bring the conveyance robot close to the shelf…" and "…the arm entry/exit surface is brought close to the shelf…" in claims 5-6 are indefinite. The term "close" renders the claims indefinite because it is unclear what distance is considered to be a close. For example, is a clearance distance of 10 centimeters close to or far from the shelf? The specification fails to provide a standard for measuring what is considered close. As such, claims 5-6 are indefinite because the metes and bounds of the claims are unclear. See MPEP 2173.05(b). For the purpose of examination, "close to" will be interpreted as "toward".
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 6019563 A and Murata hereinafter), in view of Chen (US 20220041376 A1 and Chen hereinafter).
Regarding Claim 1
Murata teaches a conveyance robot system (see all Figs.; Col. 2, line 55 - Col. 4, line 18) comprising:
a conveyance robot (see all Figs., AGV 10 and 40; Col. 5, lines 55-65; Col. 9, lines 48-53); and
a robot control unit configured to control an operation of picking up an object performed by the conveyance robot (see Figs. 2-3 and 8, control units 12 and 42; Col. 2, lines 55-62; Col. 6, lines 19-24 and 62-65), wherein
the conveyance robot comprises:
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (see Figs. 1-3 and 6-12, manipulators 103 and 403; Col. 2, lines 55-62; Col. 6, lines 62-65);
a wheel configured to move a housing (see Col. 1, lines 29-33; Col. 5, lines 55-65);
a safety cover configured to cover the housing (see Figs. 1-3 and 8; support members 14-1 and 14-2 and/or upper unit 20; Col. 6, lines 3-9) and provided with an arm opening in a predetermined surface of the conveyance robot from which the robot arm is extended and in which the robot arm is retracted (see "opening portions" in Figs. 1-3 and 8; Col. 2, lines 63-67; Col. 6, lines 62-65; Col. 9, lines 54-59);
a storage box space for placing a storage box for storing the picked up object in the safety cover (see Fig. 1, upper surface 11a; Col. 1, lines 47-52; Co. 5, lines 66-67);
an intrusion detection sensor (see Figs. 2-4, light emitting portion 24-1 and light receiving portion 24-2; Col. 6, lines 25-32) configured to detect an intrusion of an object into the arm opening (see Col. 2, line 63 - Col. 3, line 5; Col. 7, lines 11-22; Col. 8, line 66 - Col. 9, line 5); and
the arm entry/exit surface being a surface of the conveyance robot in which the arm opening is provided from among surfaces of the conveyance robot constituting the safety cover (see the surface of upper unit 20 containing "opening portions" in Figs. 1-3 and 8; Col. 2, lines 63-67; Col. 6, lines 62-65; Col. 9, lines 54-59), and the object being stored in the shelf (see wafer cassettes 102 and 402 and mounting portion 111 in Figs. 1-3 and 8; Col. 1, lines 47-52), wherein
the robot control unit is configured to determine that a movable range area, which is an area outside the safety cover where the robot arm is operated (see Fig. 8, transferring region including load port 421 between AGV 40 and apparatus 420; Col. 9, lines 54-59), satisfies a safety ensuring condition that can regard safety of the movable range area as equivalent to the safety inside the safety cover (see Col. 9, line 60 - Col. 10, line 4; Col. 10, lines 16-25 and 60-65; Col. 11, 36-40) and allow the robot arm to perform a work while projecting toward the shelf (see Col 6, lines 63-65; Col. 9, lines 54-59; Col. 10, lines 45-65).
Murata is silent regarding a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf.
Chen teaches a conveyance robot system (see all Figs.; [0006]-[0012]) comprising:
a conveyance robot (see Fig. 1, material fetching device 20; [0008] and [0153]); and
a robot control unit configured to control an operation of picking up an object performed by the conveyance robot (see [0057]-[0058]), wherein
the conveyance robot comprises:
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (see Fig. 1, material fetching device 20; [0057]-[0058]);
a storage box space for placing a storage box for storing the picked up object (see Fig. 1, sorting device 40; [0066] and [0175]); and 
a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf (see "depth sensor" in [0172] and [0226]), and the object being stored in the shelf (see [0226]), wherein
the robot control unit is configured to determine that a movable range area, which is an area outside the safety cover where the robot arm is operated, satisfies a safety ensuring condition (see [0226]-[0227]) and allow the robot arm to perform a work while projecting toward the shelf (see [0226]-[0227]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the distance sensor taught by Chen, with the conveyance robot system taught by Murata. That is, it would have been obvious to take the conveyance robot system of Murata, and further include a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf, as taught by Chen.
Chen teaches measuring a distance between the robot and shelf to determine a safe object fetching position from the shelf. Doing so avoids damage caused by collision between the robot arm and the objects and/or the shelf.
A person having ordinary skill in the art would have been motivated to combine the distance sensor with the conveyance robot system of Murata in order to attain the same results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the conveyance robot system, further comprising a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2
Modified Murata teaches the conveyance robot system according to claim 1 (as discussed above in claim 1),
Murata further teaches wherein the robot control unit configured to determine that the safety of the movable range area is regarded as equivalent to the safety inside the safety cover (see Col. 9, line 60 - Col. 10, line 4; Col. 10, lines 16-25 and 60-65; Col. 11, 36-40) 
Regarding Claim 3
Modified Murata teaches the conveyance robot system according to claim 1 (as discussed above in claim 1), 
Murata further teaches wherein the robot control unit is configured to, when the intrusion detection sensor detects the intrusion of the object into the safety cover , reduce an operation speed of the robot arm (see Col. 7, lines 11-22; Col. 8, lines 9-12; Col. 8, line 66 - Col. 9, line 5).
Regarding Claim 10
Modified Murata teaches the conveyance robot system according to claim 1 (as discussed above in claim 1), 
Murata further teaches wherein the robot control unit is provided inside the conveyance robot (see Figs. 2-3 and 8, control units 12 and 42; Col. 6, lines 19-24).
Regarding Claim 11
Murata teaches a method for controlling a conveyance robot (see all Figs.; Col. 2, line 55 - Col. 4, line 18) comprising:
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (see Figs. 1-3 and 6-12, manipulators 103 and 403; Col. 2, lines 55-62; Col. 6, lines 62-65);
a wheel configured to move a housing (see Col. 1, lines 29-33; Col. 5, lines 55-65);
a safety cover configured to cover the housing (see Figs. 1-3 and 8; support members 14-1 and 14-2 and/or upper unit 20; Col. 6, lines 3-9) and provided with an arm opening in a predetermined surface of the conveyance robot from which the robot arm is extended and in which the robot arm is retracted (see "opening portions" in Figs. 1-3 and 8; Col. 2, lines 63-67; Col. 6, lines 62-65; Col. 9, lines 54-59);
a storage box space for placing a storage box for storing the picked up object in the safety cover (see Fig. 1, upper surface 11a; Col. 1, lines 47-52; Co. 5, lines 66-67);
an intrusion detection sensor (see Figs. 2-4, light emitting portion 24-1 and light receiving portion 24-2; Col. 6, lines 25-32) configured to detect an intrusion of an object into the arm opening (see Col. 2, line 63 - Col. 3, line 5; Col. 7, lines 11-22; Col. 8, line 66 - Col. 9, line 5); and
the arm entry/exit surface being a surface of the conveyance robot in which the arm opening is provided from among surfaces of the conveyance robot constituting the safety cover (see the surface of upper unit 20 containing "opening portions" in Figs. 1-3 and 8; Col. 2, lines 63-67; Col. 6, lines 62-65; Col. 9, lines 54-59), and the object being stored in the shelf (see wafer cassettes 102 and 402 and mounting portion 111 in Figs. 1-3 and 8; Col. 1, lines 47-52), the method comprising
determining that a movable range area, which is an area outside the safety cover where the robot arm is operated (see Fig. 8, transferring region including load port 421 between AGV 40 and apparatus 420; Col. 9, lines 54-59), satisfies a safety ensuring condition that can regard safety of the movable range area as equivalent to the safety inside the safety cover (see Col. 9, line 60 - Col. 10, line 4; Col. 10, lines 16-25 and 60-65; Col. 11, 36-40) and allow the robot arm to perform a work while projecting toward the shelf (see Col 6, lines 63-65; Col. 9, lines 54-59; Col. 10, lines 45-65).
Murata is silent regarding a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf.
Chen teaches a method for controlling a conveyance robot (see all Figs.; [0006]-[0012]) comprising:
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (see Fig. 1, material fetching device 20; [0057]-[0058]);
a storage box space for placing a storage box for storing the picked up object (see Fig. 1, sorting device 40; [0066] and [0175]); and
a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf (see "depth sensor" in [0172] and [0226]), and the object being stored in the shelf (see [0226]), the method comprising
determining that a movable range area, which is an area outside the safety cover where the robot arm is operated, satisfies a safety ensuring condition (see [0226]-[0227]) and allow the robot arm to perform a work while projecting toward the shelf (see [0226]-[0227]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the distance sensor taught by Chen, with the conveyance robot taught by Murata. That is, it would have been obvious to take the conveyance robot of Murata, and further include a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf, as taught by Chen.
Chen teaches measuring a distance between the robot and shelf to determine a safe object fetching position from the shelf. Doing so avoids damage caused by collision between the robot arm and the objects and/or the shelf.
A person having ordinary skill in the art would have been motivated to combine the distance sensor with the conveyance robot of Murata in order to attain the same results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the method, wherein the conveyance robot further comprises a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation of “…a conveyance robot comprising: a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector; a wheel configured to move a housing; a safety cover configured to cover the housing and provided with an arm opening in a predetermined surface of the conveyance robot from which the robot arm is extended and in which the robot arm is retracted; a storage box space for placing a storage box for storing the picked up object in the safety cover; an intrusion detection sensor configured to detect an intrusion of an object into the arm opening; and a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf, the arm entry/exit surface being a surface of the conveyance robot in which the arm opening is provided from among surfaces of the conveyance robot constituting the safety cover, and the object being stored in the shelf…” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding Claim 12
Murata teaches a non-transitory computer readable storage medium storing a robot control program executed by a robot control unit in a conveyance robot system (see all Figs.; Col. 2, line 55 - Col. 4, line 18) comprising:
a conveyance robot (see all Figs., AGV 10 and 40; Col. 5, lines 55-65; Col. 9, lines 48-53); and
the robot control unit configured to control an operation of picking up an object performed by the conveyance robot (see Figs. 2-3 and 8, control units 12 and 42; Col. 2, lines 55-62; Col. 6, lines 19-24 and 62-65), wherein
the conveyance robot comprises:
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (see Figs. 1-3 and 6-12, manipulators 103 and 403; Col. 2, lines 55-62; Col. 6, lines 62-65);
a wheel configured to move a housing (see Col. 1, lines 29-33; Col. 5, lines 55-65);
a safety cover (see Figs. 1-3 and 8; support members 14-1 and 14-2 and/or upper unit 20; Col. 6, lines 3-9) configured to cover the housing and provided with an arm opening in a predetermined surface of the conveyance robot from which the robot arm is extended and in which the robot arm is retracted (see "opening portions" in Figs. 1-3 and 8; Col. 2, lines 63-67; Col. 6, lines 62-65; Col. 9, lines 54-59);
a storage box space for placing a storage box for storing the picked up object in the safety cover (see Fig. 1, upper surface 11a; Col. 1, lines 47-52; Co. 5, lines 66-67);
an intrusion detection sensor (see Figs. 2-4, light emitting portion 24-1 and light receiving portion 24-2; Col. 6, lines 25-32) configured to detect an intrusion of an object into the arm opening (see Col. 2, line 63 - Col. 3, line 5; Col. 7, lines 11-22; Col. 8, line 66 - Col. 9, line 5); and
the arm entry/exit surface being a surface of the conveyance robot in which the arm opening is provided from among surfaces of the conveyance robot constituting the safety cover (see the surface of upper unit 20 containing "opening portions" in Figs. 1-3 and 8; Col. 2, lines 63-67; Col. 6, lines 62-65; Col. 9, lines 54-59), and the object being stored in the shelf (see wafer cassettes 102 and 402 and mounting portion 111 in Figs. 1-3 and 8; Col. 1, lines 47-52), wherein
the robot control program is configured to determine that a movable range area (see Fig. 8, transferring region including load port 421 between AGV 40 and apparatus 420; Col. 9, lines 54-59), which is an area outside the safety cover where the robot arm is operated, satisfies a safety ensuring condition that can regard safety of the movable range area as equivalent to the safety inside the safety cover (see Col. 9, line 60 - Col. 10, line 4; Col. 10, lines 16-25 and 60-65; Col. 11, 36-40) and allow the robot arm to perform a work while projecting toward the shelf (see Col 6, lines 63-65; Col. 9, lines 54-59; Col. 10, lines 45-65).
Murata is silent regarding a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf.
Chen teaches a non-transitory computer readable storage medium storing a robot control program executed by a robot control unit in a conveyance robot system (see all Figs.; [0006]-[0012]) comprising:
a conveyance robot (see Fig. 1, material fetching device 20; [0008] and [0153]); and
the robot control unit configured to control an operation of picking up an object performed by the conveyance robot (see [0057]-[0058]), wherein
the conveyance robot comprises:
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (see Fig. 1, material fetching device 20; [0057]-[0058]);
a storage box space for placing a storage box for storing the picked up object (see Fig. 1, sorting device 40; [0066] and [0175]); and
a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf (see "depth sensor" in [0172] and [0226]), and the object being stored in the shelf (see [0226]), wherein
the robot control program is configured to determine that a movable range area, which is an area outside the safety cover where the robot arm is operated, satisfies a safety ensuring condition (see [0226]-[0227]) and allow the robot arm to perform a work while projecting toward the shelf (see [0226]-[0227]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the distance sensor taught by Chen, with the conveyance robot taught by Murata. That is, it would have been obvious to take the conveyance robot of Murata, and further include a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf, as taught by Chen.
Chen teaches measuring a distance between the robot and shelf to determine a safe object fetching position from the shelf. Doing so avoids damage caused by collision between the robot arm and the objects and/or the shelf.
A person having ordinary skill in the art would have been motivated to combine the distance sensor with the conveyance robot of Murata in order to attain the same results. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include the non-transitory computer readable storage medium, wherein the conveyance robot further comprises a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
The recitation of “…in a conveyance robot system comprising: a conveyance robot; and the robot control unit configured to control an operation of picking up an object performed by the conveyance robot, wherein the conveyance robot comprises: a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector; a wheel configured to move a housing; a safety cover configured to cover the housing and provided with an arm opening in a predetermined surface of the conveyance robot from which the robot arm is extended and in which the robot arm is retracted; a storage box space for placing a storage box for storing the picked up object in the safety cover; an intrusion detection sensor configured to detect an intrusion of an object into the arm opening; and a distance sensor configured to measure a clearance distance indicating a distance between an arm entry/exit surface and a shelf, the arm entry/exit surface being a surface of the conveyance robot in which the arm opening is provided from among surfaces of the conveyance robot constituting the safety cover, and the object being stored in the shelf…” has been given little patentable weight because the recitation occurs in the preamble. A preamble is generally not accorded patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murata, as modified by Chen, as applied to claim 1 above, and further in view of Lehment et al. (US 20200164516 A1 and Lehment hereinafter).
Regarding Claim 6
Modified Murata teaches the conveyance robot system according to claim 1 (as discussed above in claim 1),
Murata is silent regarding wherein when it is determined that an area of the shelf on which the object is placed is an area into which another object can intrude from another place when the arm entry/exit surface is brought toward the shelf on which the object is placed in such a way that a distance between the arm entry/exit surface and the shelf on which the object is placed becomes less than that when the safety ensuring condition is satisfied, the robot control unit is configured to reduce the operation speed of the robot arm.
Lehment teaches a conveyance robot system (see all Figs.; [0006]) comprising:
a conveyance robot (see Figs 1-4; robot 1; [0038]); and
a robot control unit configured to control an operation of picking up an object performed by the conveyance robot (see [0039]), wherein
the conveyance robot comprises:
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (see Figs 1-4; robot arm 3 and end effector 4; [0006] and [0038]),
wherein when it is determined that an area of the shelf on which the object is placed is an area into which another object can intrude from another place when the arm entry/exit surface is brought toward the shelf on which the object is placed in such a way that a distance between the arm entry/exit surface and the shelf on which the object is placed becomes less than that when the safety ensuring condition is satisfied, the robot control unit is configured to reduce the operation speed of the robot arm (see Fig. 4; [0016]-[0019], [0027] and [0052]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Lehment to modified Murata. That is, it would have been obvious to modify the robot control unit of the conveyance robot of modified Murata to reduce the operation speed of the robot arm when it is determined that an area of the shelf on which the object is placed is an area into which another object can intrude from another place when the arm entry/exit surface is brought close to the shelf on which the object is placed in such a way that a distance between the arm entry/exit surface and the shelf on which the object is placed becomes less than that when a safety ensuring condition is satisfied, as taught by Lehment. 
Lehment teaches this known technique in order to ensure the safety of a person who is working in collaboration with the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the conveyance robot of modified Murata in order to attain the same results. 
Application of the known technique taught by Lehment to the conveyance robot taught by modified Murata would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the conveyance robot, wherein when it is determined that an area of the shelf on which the object is placed is an area into which another object can intrude from another place when the arm entry/exit surface is brought close to the shelf on which the object is placed in such a way that a distance between the arm entry/exit surface and the shelf on which the object is placed becomes less than that when a safety ensuring condition is satisfied, the robot control unit is configured to reduce the operation speed of the robot arm. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 9
Modified Murata teaches the conveyance robot system according to claim 1 (as discussed above in claim 1), 
Murata is silent regarding wherein the robot control unit is configured control the operation speed of the robot arm without reducing the operation speed of the robot arm in a state in which it can be determined that there is no person in a safety ensured area set within a predetermined range around the conveyance robot.
Lehment teaches wherein the robot control unit is configured control the operation speed of the robot arm without reducing the operation speed of the robot arm in a state in which it can be determined that there is no person in a safety ensured area set within a predetermined range around the conveyance robot (see [0014]-[0022], especially [0018 "defining a safety zone around the object which the robot must not enter or in which a maximum allowed speed of the robot is less than outside said zone, wherein the safety zone extends to a greater distance from said object if it qualifies for extended protection than if it does not"]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Lehment to modified Murata. That is, it would have been obvious to modify the robot control unit of the conveyance robot of modified Murata to control the operation speed of the robot arm without reducing the operation speed of the robot arm in a state in which it can be determined that there is no person in a safety ensured area set within a predetermined range around the conveyance robot, as taught by Lehment. 
Lehment teaches this known technique in order to ensure the safety of a person who is working in collaboration with the robot, while maximizing efficiency of the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the conveyance robot of modified Murata in order to attain the same results. 
Application of the known technique taught by Lehment to the conveyance robot taught by modified Murata would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the conveyance robot, wherein the robot control unit is configured control the operation speed of the robot arm without reducing the operation speed of the robot arm in a state in which it can be determined that there is no person in a safety ensured area set within a predetermined range around the conveyance robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murata, as modified by Chen, as applied to claim 1 above, and further in view of Saito (US 20150306767 A1 and Saito hereinafter).
Regarding Claims 7-8
Modified Murata teaches the conveyance robot system according to claim 1 (as discussed above in claim 1), 
Murata is silent regarding further comprising a shelf sensor configured to detect an intrusion of an object from an object loaded/unloaded surface of the shelf facing the conveyance robot from among the surfaces of the shelf, wherein
the robot control unit is configured to reduce the operation speed of the robot arm when the shelf sensor detects the intrusion of the object into the shelf,
wherein when the shelf sensor does not detect the intrusion of the object from the object loaded/unloaded surface, the robot control unit is configured not to reduce the operation speed of the robot arm during a pickup work for the shelf from which the object is being picked up.
Saito teaches a conveyance robot system (see all Figs.; [0008]) comprising:
a conveyance robot (see Figs. 1-5, robot 5; [0023]); and
a robot control unit configured to control an operation of picking up an object performed by the conveyance robot (see Fig. 2, control device 5; [0024], wherein
the conveyance robot comprises:
a robot arm to which an end effector for holding the object is attached and configured to move a position of the end effector (see Figs. 1-5, gripping and operating device 4; [0024]); and
further comprising a shelf sensor (see Fig. 5; environment sensor 61; [0053]-[0054]) configured to detect an intrusion of an object from an object loaded/unloaded surface of the shelf facing the conveyance robot from among the surfaces of the shelf (see Fig. 5; [0053]-[0054]), wherein
the robot control unit is configured to reduce the operation speed of the robot arm when the shelf sensor detects the intrusion of the object into the shelf (see [0054] and [0037]),
wherein when the shelf sensor does not detect the intrusion of the object from the object loaded/unloaded surface, the robot control unit is configured not to reduce the operation speed of the robot arm during a pickup work for the shelf from which the object is being picked up (see [0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Saito to modified Murata. That is, it would have been obvious to modify the conveyance robot of modified Murata to further include a shelf sensor configured to detect an intrusion of an object from the object loaded/unloaded surface of the shelf facing the conveyance robot from among the surfaces of the shelf, wherein the robot control unit is configured to reduce the operation speed of the robot arm when the shelf sensor detects the intrusion of the object into the shelf and wherein when the shelf sensor does not detect the intrusion of the object from the object loaded/unloaded surface, and wherein the robot control unit is configured not to reduce the operation speed of the robot arm during a pickup work for the shelf from which the object is being picked up, as taught by Saito. 
Saito teaches this known technique in order to prevent the robot from colliding with objects at a high speed when entering an unobservable area in the shelf. A person having ordinary skill in the art would have been motivated to apply the same technique to the conveyance robot of modified Murata in order to attain the same results. 
Application of the known technique taught by Saito to the conveyance robot taught by modified Murata would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the conveyance robot, further comprising a shelf sensor configured to detect an intrusion of an object from the object loaded/unloaded surface of the shelf facing the conveyance robot from among the surfaces of the shelf, wherein the robot control unit is configured to reduce the operation speed of the robot arm when the shelf sensor detects the intrusion of the object into the shelf and wherein when the shelf sensor does not detect the intrusion of the object from the object loaded/unloaded surface, the robot control unit is configured not to reduce the operation speed of the robot arm during a pickup work for the shelf from which the object is being picked up. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664